NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                       Nos. 19-3227, 19-3228, 19-3322 & 19-3323
                                     ___________

                              IN RE: PETER DIPIETRO,
                                                Petitioner
                       ____________________________________

                     On Petitions for Writs of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civ. No. 1-19-cv-17014)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 17, 2019
               Before: MCKEE, SHWARTZ, and PHIPPS, Circuit Judges

                           (Opinion filed: December 30, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Peter DiPietro has filed four petitions for writs of mandamus. For the reasons that

follow, we will deny the petitions.

       In July 2019, DiPietro filed an action in the United States District Court for the

District of New Jersey against the State of New Jersey, the New Jersey Department of

Motor Vehicles, and various New Jersey state and municipal offices, courts, officials, and


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
judges. The complaint sought hundreds of millions of dollars in damages for alleged

violations of DiPietro’s constitutional rights. The complaint included, inter alia, a claim

for $165 million against the Gloucester County Superior Court and Superior Court Judge

Mary Beth Kramer (“the Gloucester County defendants”) for “unlawful detainment and

incarceration” in a state proceeding related to child support. It also included claims

against “Hamilton Township defendants,” including for $20 million each against the

Hamilton Township Police Department and Police Officer Christen Mandela for “loss of

[DiPietro’s] liberties by unlawful detainment,” and against the Hamilton Township

Municipal Court and Municipal Court Judge Michele Verno for “issuing a void and

unenforceable arrest warrant without jurisdiction.” In an order entered October 7, 2019,

the complaint was dismissed without prejudice and Tierno was provided 30 days within

which to amend his complaint.

       DiPietro filed four separate documents in this Court entitled “Claim for a Common

Law Writ of Procedendo.” The Clerk construed them as petitions for writs of mandamus

(as we do) and docketed the petitions separately at C.A. Nos. 19-3227, 19-3228, 19-3322

and 19-3323. In the petitions filed in C.A. Nos. 19-3227, 19-3228 and 19-3322, DiPietro

seeks orders directing the District Court to grant judgment against the Gloucester County

and Hamilton Township defendants, the State of New Jersey and the New Jersey

Department of Motor Vehicles. In the petition filed in C.A. No. 19-3223, he seeks an

order directing judgment against all of the named defendants in the complaint. In each of

his mandamus petitions, he seeks an order for a writ of execution to “seize all bank

accounts, property etc.” from the defendants to satisfy the judgments. Also, in each

                                             2
petition and in affidavits accompanying his motions to proceed in forma pauperis,

DiPietro complains that the District Judge’s impartiality might reasonably be questioned.

        Mandamus provides a “drastic remedy that a court should grant only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 461 (3d Cir. 1996) (citations

and internal quotation marks omitted). To justify the Court’s use of this extraordinary

remedy, DiPietro must show a clear and indisputable right to the writ and that he has no

other adequate means to obtain the relief desired. Haines v. Liggett Group Inc., 975 F.2d
81, 89 (3d Cir. 1992). Moreover, “[g]iven its drastic nature, a writ of mandamus should

not be issued where relief may be obtained through an ordinary appeal.” In re Nwanze,

242 F.3d 521, 524 (3d Cir. 2001) (citation omitted). In his mandamus petitions, DiPietro

essentially seeks relief that is sought in his related civil action. Because he can challenge

the District Court’s judgment on appeal from a final order should it not grant relief in his

favor on these claims, mandamus relief is not warranted.

       With respect to his bias claims, DiPietro has not shown that he is entitled to an

order compelling the District Judge’s recusal. See In re Kensington Int’l Ltd., 368 F.3d
289, 300-01 (3d Cir. 2004) (noting that a mandamus petition can be a proper means of

challenging a district judge’s refusal to recuse pursuant to 28 U.S.C. § 455). Although he

asserts that he has repeatedly filed motions to recuse the District Judge, and that those

motions all have been denied, he has not filed such a motion in the related civil action

here. In any event, DiPietro’s complaints are related to ordinary judicial decision making

in his cases over which the District Judge has presided. Mere dissatisfaction with rulings

                                              3
does not warrant recusal. See Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d
273, 278 (3d Cir. 2000) (“We have repeatedly stated that a party’s displeasure with legal

rulings does not form an adequate basis for recusal.”).

       Based on the foregoing, DiPietro’s mandamus petitions will be denied.




                                             4